            Case 1:18-cv-01011-RMC Document 29 Filed 12/13/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 TAYLOR DUMPSON,

         Plaintiff,

                 v.

 BRIAN ANDREW ADE,

 EVAN JAMES MCCARTY,
                                                            Case No. 1:18-cv-01011-RMC
 ANDREW ANGLIN, in his personal
 capacity and d/b/a DAILY STORMER,

 and

 MOONBASE HOLDINGS, LLC, d/b/a
 ANDREW ANGLIN and/or DAILY
 STORMER,

         Defendants.



                                           STATUS REPORT

       Plaintiff Taylor Dumpson (“Plaintiff”), by and through the undersigned counsel,

respectfully submits this status report:

       1.       On October 5, 2018, Plaintiff filed a status report with the Court, stating that (a)

Defendant Ade had been served, failed to respond, and default had been entered against him, (b)

Defendant Moonbase Holdings, LLC had been served, failed to respond, and default had been

entered against it, (c) Defendant McCarty had been served and requested an extension, to which

Plaintiff agreed, and (d) Plaintiff was awaiting the commencement of service by publication on

Defendant Andrew Anglin. (Dkt. 21).
            Case 1:18-cv-01011-RMC Document 29 Filed 12/13/18 Page 2 of 2



       2.       On November 20, 2018, Plaintiff filed proof that Defendant Anglin had been served

by publication, with the final publication notice on November 15, 2018. (Dkt. 23).

       3.       On December 10, 2018, Plaintiff filed an affidavit for entry of default and military

affidavit against Defendant Anglin. (Dkt. 26; Dkt. 27).

       4.       On December 11, 2018, the clerk entered default against Defendant Anglin. (Dkt.

28).

       5.       With respect to the remaining Defendant, Plaintiff will update the court with a filing

next week.

       6.       Counsel for Plaintiff is available to answer any questions the Court may have

regarding the status of this matter.




Dated: December 13, 2018
                                                        Respectfully submitted,

                                                        /s/ Ragan Naresh
                                                        Ragan Naresh (D.C. Bar No. 984732)
                                                        KIRKLAND & ELLIS LLP
                                                        655 15th St. NW, #1200
                                                        Washington, D.C. 20005
                                                        (202) 879-5000
                                                        ragan.naresh@kirkland.com


                                                        Counsel for Plaintiff




                                                  2
